Case 7:19-cr-00857-NSR Document 68 Filed 04/20/20 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
-against- No. 19-CR-857-04 (NSR)
ORDER
RAHMEL GARRAWAY,
Defendant.

 

 

NELSON S. ROMAN, United States District Judge:

Defendant Rahmel Garraway’s (“Defendant”) application for temporary release is
GRANTED on consent. See ECF Nos. 62, 67. In particular, the Court determines that, in light of
the dire circumstances presented by COVID-19, Defendant’s “temporary release” to the “custody

of” an “appropriate person” is “necessary” for a “compelling reason.” See 18 U.S.C. § 3142().

The Court imposes the bail conditions set by Pretrial Services, which include:

e The defendant shall be placed under 24-hour home incarceration at the home of

Autumn Brown at 2 Lakeview Drive, Apartment D3, Peekskill, New York 10566,
to be enforced by location monitoring technology determined by Pretrial Services;

The defendant is permitted to self-install the home monitoring equipment under
the direction and instruction of Pretrial Services;

Unless otherwise approved by the Court, the location monitoring equipment shall

be installed no later than 14 days after release during which the defendant is
ordered to self-quarantine;

 

Within two weeks of his release, the defendant must purchase or secure an iPhone
with FaceTime capabilities for remote/virtual monitoring by Pretrial Services;

When home visits are scheduled by Pretrial Services, to the best of his ability, the

defendant shall comply with Pretrial Services’ requests to remove all cohabitants
of the residents prior to the visit;

The defendant must report and disclose to Pretrial Services when any cohabitant
of the residence, including self, may be symptomatic of any illness;

 

 

 

DATE FILED:_U] 20220

 

ELECTRONICALLY FILED

DOC #:

 

USDC SDNY
DOCUMENT

 

 
Case 7:19-cr-00857-NSR Document 68 Filed 04/20/20 Page 2 of 3

e Travel limited to legal or medical appointments in the Southern and Eastern
Districts of New York with Pre-Trial Services’ approval;

e $100,000 personal recognizance bond, signed by the defendant and three
financially responsible persons;

e Surrender of all travel documents or passports and no new applications;
e Pretrial supervision as directed by Pretrial Services;

e The defendant shall not commit a federal, state, or local crime during temporary
release;

e Any other conditions deemed necessary by Pretrial Services; and

e The defendant can be released on his own signature, with all other conditions to
be satisfied within one week of his release.

Failure to comply with the above conditions shall result in the revocation of this Order.
The parties are directed to immediately contact the White Plains Criminal Duty Magistrate Judge
for the purpose of preparing the $100,000 personal recognizance bond. The Government shall
immediately make arrangements for Defendant to sign the bond (ideally in a manner that does not
require his production to the courthouse) and be released. Defense counsel shall promptly make
arrangements, with the Government’s cooperation, to transport the Defendant to Autumn Brown’s
home.

This Order shall be effective for a period not to exceed 30 days, at which time the need for
continued release under the “compelling reason” that release was ordered shall be revisited by the
Court. Defendant shall surrender to the Westchester County Jail by 11:00 a.m. on May 20,
2020, unless the Court finds prior to that date — pursuant to a letter motion filed by
Defendant — that “compelling” reasons still exist to extend the Defendant’s release. Should
Defendant seek an extension of the release period for good cause, said application must be made

seven days prior to the expiration of the 30-day period and must be supported with a medical

affirmation.
Case 7:19-cr-00857-NSR Document 68 Filed 04/20/20 Page 3 of 3

The De Novo Bail Review Hearing scheduled for April 21, 2020 is adjourned sine die.

The Clerk of Court is directed to terminate ECF Nos. 62 and 67.
Dated: April 20, 2020 SQ.ORDERED: =~
White Plains, New York vn Aa ne

 

NELSON S. ROMAN
United States District Judge
